
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.22


AGREEMENT OF SALE AND PURCHASE


        THIS AGREEMENT OF SALE AND PURCHASE ("Agreement") made as of this 2nd
day of July, 2002 by and between MACK-CALI REALTY 9060, L.L.C., a limited
liability company organized under the laws of the State of Arizona having an
address c/o Mack-Cali Realty Corporation, 11 Commerce Drive, Cranford, New
Jersey 07016 (collectively, "Seller") and SUMMIT COMMERCIAL PROPERTIES, INC., a
corporation organized under the laws of the State of California, having an
address at c/o Summit Commercial, 1970 East Grand Avenue, Suite 300, El Segundo,
California, 90245 ("Purchaser").

        In consideration of the mutual promises, covenants, and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


ARTICLE I
DEFINITIONS


        Section 1.1    Definitions.    For purposes of this Agreement, the
following capitalized terms have the meanings set forth in this Section 1.1:

        "Additional Earnest Money Deposit" has the meaning ascribed to such term
in Section 4.1(b).

        "Assignment" has the meaning ascribed to such term in Section 10.3(d),
in the form attached hereto as Exhibit A.

        "Assignment of Leases" has the meaning ascribed to such term in
Section 10.3(c), in the form attached hereto as Exhibit B.

        "Authorities" means the various governmental and quasi-governmental
bodies or agencies having jurisdiction over the Real Property and Improvements,
or any portion thereof.

        "Bill of Sale" has the meaning ascribed to such term in Section 10.3(b),
in the form attached hereto as Exhibit C.

        "Broker" has the meaning ascribed to such term in Section 16.1.

        "Business Day" means any day other than a Saturday, Sunday or a day on
which national banking associations are authorized or required to close.

        "Cap" has the meaning ascribed to such term in Section 6.3(c).

        "Certificate as to Foreign Status" has the meaning ascribed to such term
in Section 10.3(g).

        "Certifying Person" has the meaning ascribed to such term in
Section 4.3.

        "Closing" means the consummation of the purchase and sale of the
Property contemplated by this Agreement, as provided for in Article X.

        "Closing Date" means the date which is fifteen (15) days following the
earlier to occur of (a) August 16, 2002 and (b) the date that Purchaser waives
its right to terminate this Agreement pursuant to Section 5.3(c), TIME BEING OF
THE ESSENCE. Notwithstanding anything to the contrary contained herein, Seller
shall have the right to extend the Closing Date for up to sixty (60) days upon
notice to Purchaser if as of such date (x) a condition precedent to Closing, as
set forth in Section 9.1, is not fulfilled by Seller or waived by Purchaser, or
(y) Seller is unable to fulfill any of its obligations as set forth in
Section 10.3 or any other Section in this Agreement.

        "Closing Statement" has the meaning ascribed to such term in
Section 10.4(a).

        "Closing Surviving Obligations" means the rights, liabilities and
obligations set forth in Sections 3.2, 5.5, 8.2, 8.3, 8.4, 10.4, 10.6, 11.1,
11.2, 16.1, 18.2 and 18.8, and any other provisions which pursuant to their
terms survives the Closing hereunder.

--------------------------------------------------------------------------------


        "Code" has the meaning ascribed to such term in Section 4.3.

        "Confidentiality Agreement" means those certain Confidentiality
Agreements dated February 4, 2002 and April 30, 2002, between Summit Commercial
Properties, Inc. and Mack-Cali Realty Corporation.

        "Contract Period" has the meaning ascribed to such term in
Section 7.1(e).

        "Deed" has the meaning ascribed to such term in Section 10.3(a).

        "Delinquent Rental" has the meaning ascribed to such term in
Section 10.4(b).

        "Documents" has the meaning ascribed to such term in Section 5.2(a).

        "Earnest Money Deposit" has the meaning ascribed to such term in
Section 4.1(b).

        "Effective Date" means the latest date on which this Agreement has been
executed by Seller or Purchaser, as set forth opposite such party's signature.

        "Entry Notice" has the meaning ascribed to such term in Section 5.1.

        "Environmental Laws" means each and every federal, state, county and
municipal statute, ordinance, rule, regulation, code, order, requirement,
directive, binding written interpretation and binding written policy pertaining
to Hazardous Substances issued by any Authorities and in effect as of the date
of this Agreement with respect to or which otherwise pertain to or affect the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as same have been amended, modified or supplemented
from time to time prior to the Effective Date, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(42 U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49
U.S.C. § 1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984,
the Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking
Water Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal
Act (42 U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. §
2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42 U.S.C. §
4321 et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. §
9601 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
(collectively, the "Environmental Statutes"), and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the Environmental Statutes.

        "Environmental Report " means collectively that certain Phase I
Environmental Site Assessment dated January 6, 1998 and that certain Phase II
Environmental Site Assessment dated January 28, 1998 each prepared by GEC, Inc.,
copies of which have been provided to Purchaser.

        "Escrow Agent" means the Title Company.

        "Exchange" has the meaning ascribed to such term in Section 10.7.

        "Existing Survey" means Seller's existing survey of the Real Property
dated December 5, 1997, prepared by Rick Engineering Company, a copy of which
has been provided to Purchaser.

        "Evaluation Period" has the meaning ascribed to such term in
Section 5.1.

        "Governmental Regulations" means all statutes, ordinances, rules and
regulations of the Authorities applicable to Seller or the use or operation of
the Real Property or the Improvements or any portion thereof.

2

--------------------------------------------------------------------------------


        "Hazardous Substances" means (a) asbestos, radon gas and urea
formaldehyde foam insulation, (b) any solid, liquid, gaseous or thermal
contaminant, including smoke vapor, soot, fumes, acids, alkalis, chemicals,
petroleum products or byproducts, PCBs, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, as such terms are defined in any of the Environmental
Laws as such Environmental Laws have been amended and/or supplemented from time
to time prior to the date of this Agreement, and any and all rules and
regulations promulgated under any of the above, and (d) any other chemical,
material or substance, the use or presence of which, or exposure to the use or
presence of which, is prohibited, limited or regulated by any Environmental
Laws.

        "Improvements" means all buildings, structures, fixtures, parking areas
and other improvements located on the Real Property.

        "Initial Earnest Money Deposit" has the meaning ascribed to such term in
Section 4.1(a).

        "Key Individuals" means Jim Clabby, Jeff Kennimer and Kasey Schamahorn,
the building manager, in their capacity as employees of Mack-Cali Realty
Corporation, and not in any individual or other capacity whatsoever.

        "Leases" means all of the leases and other agreements with Tenants with
respect to the use and occupancy of the Real Property, together with all
renewals and modifications thereof, if any, and any new leases entered into
after the Effective Date.

        "Licensee Parties" has the meaning ascribed to such term in Section 5.1.

        "Licenses and Permits" means, collectively, all of Seller's right, title
and interest, to the extent assignable, in and to licenses, permits,
certificates of occupancy, approvals, dedications, subdivision maps and
entitlements now or hereafter issued, approved or granted by the Authorities in
connection with the Real Property and the Improvements, together with all
renewals and modifications thereof.

        "Liens" has the meaning ascribed to such term in Section 6.3(c).

        "New Tenant Costs" has the meaning ascribed to such term in
Section 10.4(e).

        "Non-Terminating Party" has the meaning ascribed to such term in
Section 17.2.

        "Operating Expenses" has the meaning ascribed to such term in
Section 10.4(c).

        "Permitted Exceptions" has the meaning ascribed to such term in
Section 6.2(a).

        "Permitted Outside Parties" has the meaning ascribed to such term in
Section 5.2(b).

        "Personal Property" means all of Seller's right, title and interest in
and to all equipment, appliances, tools, supplies, machinery, artwork,
furnishings and other tangible personal property attached to, appurtenant to,
located in and used exclusively in connection with the ownership or operation of
the Improvements and situated at the Property on the date hereof, subject to
Seller's right, but not the obligation, to replace such personal property with
personal property of comparable value and utility as it elects in the normal
course of business.

        "Portfolio" means, collectively: the Property; and certain other
properties located in the County of Maricopa, State of Arizona. Each property
within the Portfolio is referred to herein as a "Portfolio Property".

        "Portfolio Sale and Purchase Agreement" means each of (i) that certain
Agreement of Sale of even date herewith by and between Mack-Cali Beardsley
Limited Partnership, as seller, and Purchaser, as purchaser, and (ii) that
certain Agreement of Sale of even date herewith by and between Mack-Cali

3

--------------------------------------------------------------------------------


Glendale Limited Partnership, as seller and Purchaser, for the sale and purchase
of each Portfolio Property defined therein.

        "Property" has the meaning ascribed to such term in Section 2.1.

        "Proration Items" has the meaning ascribed to such term in
Section 10.4(a).

        "Proration Time" has the meaning ascribed to such term in
Section 10.4(a).

        "Purchaser's Costs" has the meaning ascribed to such term in
Section 3.3.

        "Purchase Price" has the meaning ascribed to such term in Section 3.1.

        "Purchaser's Information" has the meaning ascribed to such term in
Section 5.3(c).

        "Real Property" means that certain parcel or parcels of real property
located in the City of Scottsdale, County of Maricopa, State of Arizona, known
as and located at 9060 Via Linda Boulevard, Scottsdale, Arizona, as more
particularly described on the legal description attached hereto and made a part
hereof as Exhibit D, together with all of Seller's right, title and interest, if
any, in and to the appurtenances pertaining thereto, including but not limited
to Seller's right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, subsurface development
rights and water rights.

        "Rental" has the meaning ascribed to such term in Section 10.4(b).

        "Rent Roll" has the meaning ascribed to such term in Section 5.2(a).

        "Security Deposits" means all security deposits actually held by Seller
(together with any interest which has accrued thereon, but only to the extent
such interest has accrued for the account of the Tenant), as set forth on the
Rent Roll.

        "Service Contracts" means all of Seller's right, title and interest, to
the extent assignable, in all service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, open purchase
orders and other contracts for the provision of labor, services, materials or
supplies relating solely to the Real Property, Improvements or Personal Property
and which are currently in effect, including those listed and described on
Exhibit E attached hereto, together with all renewals, supplements, amendments
and modifications thereof, and any new such agreements entered into after the
Effective Date, to the extent permitted by Section 7.1 Service Contracts shall
not include brokerage commission agreements.

        "Significant Portion" means, for purposes of the casualty provisions set
forth in Article XI hereof, damage by fire or other casualty to the Real
Property and the Improvements or a portion thereof, the cost of which to repair
would equal or exceed $250,000.00.

        "Survey Objection" has the meaning ascribed to such term in Section 6.1.

        "Tenants" means the tenants or users who are parties to the Leases as
set forth on the Rent Roll.

        "Tenant Notice Letters" has the meaning ascribed to such term in
Section 10.2(e), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

        "Terminating Party" has the meaning ascribed to such term in
Section 17.2.

        "Termination Surviving Obligations" means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 12.1, Articles XIII and XIV, 16.1,
18.2 and 18.8, and any other provisions which pursuant to their terms survive
any termination of this Agreement.

        "Title Commitment" has the meaning ascribed to such term in Section 6.2.

        "Title Company" means Lawyers Title Insurance Corporation.

4

--------------------------------------------------------------------------------


        "Title Defect" has the meaning ascribed to such term in Section 6.3(a).

        "Title Objections" has the meaning ascribed to such term in Section 6.2.

        "Title Policy" has the meaning ascribed to such term in Section 6.2.

        "To Seller's Knowledge" means the actual (as opposed to constructive or
imputed) knowledge of the Key Individuals, without any independent investigation
or inquiry whatsoever.

        "Updated Survey" has the meaning ascribed to such term in Section 6.1.

        Section 1.2    References: Exhibits and Schedules.    Except as
otherwise specifically indicated, all references in this Agreement to Articles
or Sections refer to Articles or Sections of this Agreement, and all references
to Exhibits or Schedules refer to Exhibits or Schedules attached hereto, all of
which Exhibits and Schedules are incorporated into, and made a part of, this
Agreement by reference. The words "herein," "hereof," "hereinafter" and words
and phrases of similar import refer to this Agreement as a whole and not to any
particular Section or Article.


ARTICLE II
AGREEMENT OF PURCHASE AND SALE


        Section 2.1    Agreement.    Seller hereby agrees to sell, convey and
assign to Purchaser, and Purchaser hereby agrees to purchase and accept from
Seller, on the Closing Date and subject to the terms and conditions of this
Agreement, all of the following (collectively, the "Property"):

        (a)  the Real Property;

        (b)  the Improvements;

        (c)  the Personal Property;

        (d)  all of Seller's right, title and interest as lessor in and to the
Leases and, subject to the terms of the respective applicable Leases, the
Security Deposits;

        (e)  all of Seller's right, title and interest in, to and under the
Service Contracts (other than those to be terminated pursuant to Section 5.4)
and the Licenses and Permits; and

        (f)    all of Seller's right, title and interest, to the extent
assignable or transferable, in and to all other intangible rights, titles,
interests, privileges and appurtenances owned by Seller and related to or used
exclusively in connection with the ownership, use or operation of the Real
Property or the Improvements.

        Section 2.2    Indivisible Economic Package.    Purchaser has no right
to purchase, and Seller has no obligation to sell, less than all of the
Portfolio, it being the express agreement and understanding of Purchaser and
Seller that, as a material inducement to Seller and Purchaser to enter into this
Agreement, Purchaser has agreed to purchase, and Seller has agreed to sell, all
of the Portfolio, subject to and in accordance with the terms and conditions
hereof.


ARTICLE III
CONSIDERATION


        Section 3.1    Purchase Price.    The purchase price for the Property
(the "Purchase Price") shall be Nine Million Nine Hundred Thousand and No/100
Dollars ($9,900,000.00) in lawful currency of the United States of America,
payable as provided in Section 3.3. No portion of the Purchase Price shall be
allocated to the Personal Property.

        Section 3.2    Assumption of Obligations.    As additional consideration
for the purchase and sale of the Property, at Closing Purchaser will assume the
Leases, Security Deposits, Service Contracts (other

5

--------------------------------------------------------------------------------


than those to be terminated pursuant to Section 5.4) and Licenses and Permits in
accordance with the Assignment of Leases and Assignment to the extent of the
obligations thereunder first arising from and after the Closing.

        Section 3.3    Method of Payment of Purchase Price.    No later than
12:00 p.m. Eastern time on the Closing Date, Purchaser shall deposit with Escrow
Agent the Purchase Price (less the Earnest Money Deposit), together with all
other costs and amounts to be adjusted, pro-rated or paid by Purchaser at the
Closing pursuant to the terms of this Agreement ("Purchaser's Costs"), by
Federal Reserve wire transfer of immediately available funds to the account of
Escrow Agent. Escrow Agent, following authorization by the parties at Closing,
shall (i) pay to Seller by Federal Reserve wire transfer of immediately
available funds to an account designated by Seller, the Purchase Price, subject
to any costs or other amounts to be adjusted, pro-rated or paid by Seller at
Closing pursuant to the terms of this Agreement, (ii) pay to the appropriate
payees out of the proceeds of Closing payable to Seller all costs and amounts to
be paid by Seller at Closing pursuant to the terms of this Agreement, and
(iii) pay Purchaser's Costs to the appropriate payees at Closing pursuant to the
terms of this Agreement.


ARTICLE IV
EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS


        Section 4.1    The Earnest Money Deposit.    

        (a)  Upon Purchaser's execution and delivery of this Agreement,
Purchaser shall deposit with the Escrow Agent, by Federal Reserve wire transfer
of immediately available funds, the sum of THIRTY THREE THOUSAND THREE HUNDRED
THIRTY FOUR and No/100 Dollars ($33,334.00) as an initial earnest money deposit
on account of the Purchase Price (the "Initial Earnest Money Deposit"). TIME IS
OF THE ESSENCE with respect to the deposit of the Initial Earnest Money Deposit.

        (b)  Within one (1) Business Day after the expiration of the Evaluation
Period (provided Purchaser shall not have elected to terminate this Agreement in
accordance with the provisions of Section 5.3(c)), Purchaser shall deposit with
the Escrow Agent, by Federal Reserve wire transfer of immediately available
funds, the sum of SIXTY SIX THOUSAND SIX HUNDRED SIXTY EIGHT and No/100 Dollars
($66,668.00) as additional earnest money deposit on account of the Purchase
Price (the "Additional Earnest Money Deposit"; together with the Initial Earnest
Money Deposit, and all interest earned thereon, the "Earnest Money Deposit").
TIME IS OF THE ESSENCE with respect to the deposit of the Additional Earnest
Money Deposit.

        Section 4.2    Escrow Instructions.    The Earnest Money Deposit shall
be held in escrow by the Escrow Agent in an interest-bearing account in
accordance with the provisions of Article XVII.

        Section 4.3    Designation of Certifying Person.    In order to assure
compliance with the requirements of Section 6045 of the Internal Revenue Code of
1986, as amended (the "Code"), and any related reporting requirements of the
Code, the parties hereto agree as follows:

        (a)  Provided the Escrow Agent shall execute a statement in writing (in
form and substance reasonably acceptable to the parties hereunder) pursuant to
which it agrees to assume all responsibilities for information reporting
required under Section 6045(e) of the Code, Seller and Purchaser shall designate
the Escrow Agent as the person to be responsible for all information reporting
under Section 6045(e) of the Code (the "Certifying Person"). If the Escrow Agent
refuses to execute a statement pursuant to which it agrees to be the Certifying
Person, Seller and Purchaser shall agree to appoint another third party as the
Certifying Person.

6

--------------------------------------------------------------------------------



        (b)  Seller and Purchaser each hereby agree:

          (i)  to provide to the Certifying Person all information and
certifications regarding such party, as reasonably requested by the Certifying
Person or otherwise required to be provided by a party to the transaction
described herein under Section 6045 of the Code; and

        (ii)  to provide to the Certifying Person such party's taxpayer
identification number and a statement (on Internal Revenue Service Form W-9 or
an acceptable substitute form, or on any other form the applicable current or
future Code sections and regulations might require and/or any form requested by
the Certifying Person), signed under penalties of perjury, stating that the
taxpayer identification number supplied by such party to the Certifying Person
is correct.


ARTICLE V
INSPECTION OF PROPERTY


        Section 5.1    Evaluation Period.    Until 5:00 p.m. Eastern time on
August 16, 2002 (the "Evaluation Period"), Purchaser and its authorized agents
and representatives (for purposes of this Article V, the "Licensee Parties")
shall have the right, subject to the right of any Tenants, to enter upon the
Real Property at all reasonable times during normal business hours to perform an
inspection of the Real Property, the Improvements and the Personal Property.
Purchaser will provide to Seller notice (for purposes of this Section 5.1(a), an
"Entry Notice") of the intention of Purchaser or the other Licensee Parties to
enter the Real Property at least 24 hours prior to such intended entry and
specify the intended purpose therefor and the inspections and examinations
contemplated to be made and with whom any Licensee Party will communicate. At
Seller's option, Seller may be present for any such entry and inspection.
Purchaser shall not communicate with or contact any of the Tenants or any of the
Authorities without the prior written consent of Seller, which consent shall not
be unreasonably withheld or delayed. If Purchaser shall elect to communicate
with any of the Authorities and Seller consents thereto, Purchaser shall give
Seller prior notice thereof, and Seller and Seller's representatives shall have
the right, but not the obligation, to attend, and participate in, all such
meetings. Notwithstanding anything to the contrary contained herein, no
so-called Phase II environmental physical testing or sampling shall be conducted
during any such entry by Purchaser or any Licensee Party upon the Real Property
without Seller's specific prior written consent, which consent shall not be
unreasonably withheld or unduly delayed. TIME IS OF THE ESSENCE with respect to
the provisions of this Section 5.1.

        Section 5.2    Document Review.    

        (a)  During the Evaluation Period, Purchaser and the Licensee Parties
shall have the right to review and inspect, at Purchaser's sole cost and
expense, such documents and information respecting the Property as Purchaser
shall reasonably request, including all of the following to the extent the same
are in Seller's possession or control (collectively, the "Documents"): all
existing environmental, engineering or consulting reports and studies of the
Real Property (which Purchaser shall have the right to have updated at
Purchaser's sole cost and expense), architectural, mechanical and structural
plans, specifications or drawings related to the original development of the
Improvements or any major capital repairs or tenant improvements, real estate
tax bills, together with assessments (special or otherwise), ad valorem and
personal property tax bills, for the current tax period and the tax period
immediately preceding same; its most current rent roll in the form attached
hereto as Exhibit F (the "Rent Roll"); three (3) year historical and current
year operating statements; the Leases, lease files, Service Contracts, and
Licenses and Permits; capital expenditure history for last three (3) years,
together with current year capital expenditure budget; utility bills for last
three (3) years and current year; and copies of all property and liability
insurance policies for the Property. To the extent Seller has not, prior to the
date hereof,

7

--------------------------------------------------------------------------------

delivered, or made available, copies of the Documents to Purchaser or the
Licensee Parties, Seller shall do so within three (3) calendar days after the
Effective Date. To the extent Seller does not possess a set of any
architectural, mechanical and structural plans, specifications or drawings
relating to the Property which are in the possession of a third party, Seller
shall reasonably cooperate with Purchaser in obtaining such plans from the third
party, if requested by Purchaser. Inspections of any Documents for which Seller
has not provided Purchaser and the Licensee Parties a copy shall occur at a
location selected by Seller, which may be at the office of Seller, Seller's
counsel, Seller's property manager, at the Real Property or any of them.
Purchaser shall not have the right to review or inspect Seller's internal
memoranda, financial projections, budgets, appraisals, proposals for work not
actually undertaken, accounting and income tax records and similar proprietary,
elective or confidential internal information.

        (b)  Purchaser acknowledges that any and all of the Documents may be
proprietary and confidential in nature and have been provided to Purchaser
solely to assist Purchaser in determining the desirability of purchasing the
Property. Subject only to the provisions of Article XII, Purchaser agrees not to
disclose the contents of the Documents or any of the provisions, terms or
conditions contained therein, to any party outside of Purchaser's organization
other than its attorneys, partners, accountants, lenders or investors
(collectively, for purposes of this Section 5.2(b), the "Permitted Outside
Parties"). Purchaser further agrees that within its organization, or as to the
Permitted Outside Parties, the Documents will be disclosed and exhibited only to
those persons within Purchaser's organization or to those Permitted Outside
Parties who are involved in determining the desirability of Purchaser's
acquisition of the Property. Purchaser further acknowledges that the Documents
and other information relating to the leasing arrangements between Seller and
Tenants are proprietary and confidential in nature. Purchaser agrees not to
divulge the contents of such Documents and other information except in strict
accordance with the confidentiality standards set forth in this Section 5.2 and
Article XII. In permitting Purchaser and the Permitted Outside Parties to review
the Documents and other information to assist Purchaser, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created by Seller, and any such claims are expressly
rejected by Seller and waived by Purchaser and the Permitted Outside Parties,
for whom, by its execution of this Agreement, Purchaser is acting as an agent
with regard to such waiver.

        (c)  Purchaser acknowledges that some of the Documents may have been
prepared by third parties and may have been prepared prior to Seller's ownership
of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED OR DELIVERED AT CLOSING
(THE "CLOSING DOCUMENTS"), SELLER HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR COMPLETENESS OF ANY
OF THE DOCUMENTS OR THE SOURCES THEREOF OR THAT SELLER HAS DELIVERED ALL OF THE
DOCUMENTS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, SELLER HAS NOT UNDERTAKEN ANY INDEPENDENT INVESTIGATION AS TO THE
TRUTH, ACCURACY OR COMPLETENESS OF ANY OF THE DOCUMENTS AND IS PROVIDING THE
DOCUMENTS SOLELY AS AN ACCOMMODATION TO PURCHASER.

        Section 5.3    Entry and Inspection Obligations; Termination of
Agreement.    

        (a)  Purchaser agrees that in entering upon and inspecting or examining
the Property, Purchaser and the other Licensee Parties will not: disturb the
Tenants or interfere with the use of the Property pursuant to the Leases;
interfere with the operation and maintenance of the Real Property or
Improvements in any material respect; damage any part of the Property or any
personal property owned or held by Tenants or any other person or entity; injure
or otherwise

8

--------------------------------------------------------------------------------

cause bodily harm to Seller or any Tenant, or to any of their respective agents,
guests, invitees, contractors and employees, or to any other person or entity;
permit any liens to attach to the Real Property by reason of the exercise of
Purchaser's rights under this Article V; and reveal or disclose any information
obtained concerning the Property and the Documents to anyone outside Purchaser's
organization, except in accordance with the confidentiality standards set forth
in Section 5.2(b) and Article XII. Purchaser will: (i) cause all of Purchaser's
consultants which are to perform physical inspections and/or testing on the Real
Property or Improvements to maintain comprehensive general liability
(occurrence) insurance in amounts which reasonably prudent consultants in their
field customarily maintain insuring Seller, Purchaser and such other parties as
Seller shall reasonably request, covering any accident or event arising in
connection with the presence of Purchaser or the other Licensee Parties on the
Real Property or Improvements, and deliver evidence of insurance verifying such
coverage to Seller prior to each entry upon the Real Property or Improvements;
(ii) promptly pay when due the costs of all entry and inspections and
examinations done with regard to the Property by or on behalf of Purchaser or
the Licensee Party; (iii) cause any inspection to be conducted in accordance
with standards customarily employed in the industry and in compliance with all
Governmental Regulations; (iv) at Seller's written request, furnish to Seller
copies of any third party studies, reports or test results received by Purchaser
regarding the Property, promptly after such receipt, in connection with such
inspection; and (v) repair and restore the Real Property and Improvements to the
condition in which the same were found before any such entry upon the Real
Property and inspection or examination was undertaken.

        (b)  Purchaser hereby indemnifies, defends and holds Seller and its
partners, agents, directors, officers, employees, successors and assigns
harmless from and against any and all liens, claims, causes of action, demands,
suits, obligations to third parties, together with all actual (but not
consequential or punitive) damages, liabilities losses, penalties, costs and
expenses relating to any of the foregoing (including but not limited to court
costs and reasonable attorneys' fees) arising out of any personal injury,
property damages or liens directly or indirectly caused by any inspections,
investigations, examinations, sampling or tests conducted by Purchaser or any of
the Licensee Parties, whether prior to or after the date hereof, with respect to
the Property or any violation of the provisions of this Article V.

        (c)  In the event that Purchaser determines in its sole and absolute
discretion, after its inspection of the Documents and Real Property and
Improvements, that for any reason, or for no reason, Purchaser does not elect to
purchase the Property Purchaser shall have the right to terminate this Agreement
by providing written notice to Seller prior to the expiration of the Evaluation
Period, WITH TIME BEING OF THE ESSENCE WITH RESPECT THERETO. In the event
Purchaser terminates this Agreement in accordance with this Section 5.3(c),
Purchaser shall have the right to receive a refund of the Initial Earnest Money
Deposit, together with all interest which has accrued thereon, and except with
respect to the Termination Surviving Obligations, this Agreement shall be null
and void and the parties shall have no further obligation to each other. In the
event this Agreement is terminated, Purchaser shall return to Seller, or
destroy, all copies Purchaser has made of the Documents and at Seller's written
request, deliver to Seller, all copies of any third party studies, reports or
test results regarding any part of the Property obtained by Purchaser, before or
after the execution of this Agreement, in connection with Purchaser's inspection
of the Property (collectively, "Purchaser's Information") promptly following the
time this Agreement is terminated for any reason. In the event Purchaser does
not elect to proceed to Closing by giving written notice thereof to Seller prior
to the expiration of the Evaluation Period, and depositing the Additional
Earnest Money Deposit within one (1) Business Day thereafter, then Purchaser
shall be deemed to have elected (i) to terminate this Agreement pursuant to this
Section 5.3(c) and (ii) not to proceed to Closing as provided herein.

9

--------------------------------------------------------------------------------




        Section 5.4    Service Contracts; Property Management
Agreement.    During the Evaluation Period, the parties will endeavor to agree
as to which Service Contracts Purchaser will assume and which Service Contracts
will be terminated by Seller at Closing. Purchaser will assume the obligations
arising from and after the Closing Date under those Service Contracts that are
not in default as of the Closing Date and which Seller and Purchaser have not
agreed will be terminated. Seller shall terminate at Closing all Service
Contracts that are not so assumed. If requested by Purchaser, Seller shall
terminate at Closing, and Purchaser shall not assume, any property management
agreement affecting the Property. Purchaser may not hire any on-site property
management personnel, including those employed by Seller, without Seller's prior
written consent.

        Section 5.5    Sale "As Is"    THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER. THIS AGREEMENT
REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND PURCHASER HAS THE
RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, PURCHASER HAS
NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY OR INDIRECTLY, ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF SELLER OR ANY OF SELLER'S
AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO SUCH
REPRESENTATIONS HAVE BEEN MADE.

        EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, SELLER SPECIFICALLY DISCLAIMS, AND NEITHER IT NOR ANY OF ITS
AFFILIATES NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR
ASSURANCE WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON
BY PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE IMPROVEMENTS OR THE
PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND
(g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH
GOVERNMENTAL REGULATIONS, IT BEING THE EXPRESS INTENTION OF SELLER AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS
PRESENT CONDITION AND STATE OF REPAIR, "AS IS" AND "WHERE IS", WITH ALL FAULTS.
PURCHASER REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED
PURCHASER OF REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND
THAT OF PURCHASER'S CONSULTANTS IN PURCHASING THE PROPERTY. PURCHASER HAS BEEN
OR WILL BE GIVEN A SUFFICIENT OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR
WILL CONDUCT SUCH INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS
OF THE PROPERTY AND RELATED MATTERS AS PURCHASER DEEMED NECESSARY, INCLUDING BUT
NOT LIMITED TO THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, WILL RELY
UPON SAME AND NOT UPON ANY STATEMENTS OF SELLER NOR OF ANY OFFICER, DIRECTOR,
EMPLOYEE, AGENT OR ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES

10

--------------------------------------------------------------------------------


THAT ALL INFORMATION OBTAINED BY PURCHASER WAS OBTAINED FROM A VARIETY OF
SOURCES, AND EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTS, SELLER WILL NOT BE DEEMED TO HAVE REPRESENTED OR WARRANTED THE
COMPLETENESS, TRUTH OR ACCURACY OF ANY OF THE DOCUMENTS OR OTHER SUCH
INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO PURCHASER. UPON CLOSING,
PURCHASER WILL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING, BUT NOT LIMITED
TO, ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
PURCHASER'S INSPECTIONS AND INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE
CLOSING DOCUMENTS, SELLER WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL
ACCEPT THE PROPERTY, "AS IS, WHERE IS," WITH ALL FAULTS. PURCHASER FURTHER
ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS, COLLATERAL TO OR AFFECTING THE PROPERTY, BY SELLER, ANY AGENT
OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER
PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR REFERRED TO HEREIN OR IN
THE CLOSING DOCUMENTS. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS
THE "AS IS, WHERE IS" NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS
OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. PURCHASER,
WITH PURCHASER'S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET
FORTH IN THIS AGREEMENT AND UNDERSTANDS THEIR SIGNIFICANCE AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH IN THIS AGREEMENT. THE TERMS AND CONDITIONS OF THIS SECTION 5.4 WILL
EXPRESSLY SURVIVE THE CLOSING, WILL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING
DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS IF SET
FORTH AT LENGTH THEREIN.

        PURCHASER FURTHER COVENANTS AND AGREES NOT TO SUE SELLER, AND RELEASES
SELLER OF AND FROM AND WAIVES ANY CLAIM OR CAUSE OF ACTION THAT PURCHASER MAY
HAVE AGAINST THE SELLER UNDER ANY ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER
ENACTED OR PROMULGATED, RELATING TO ENVIRONMENTAL MATTERS OR ENVIRONMENTAL
CONDITIONS IN, ON, UNDER, ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY,
INCLUDING WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, OR BY VIRTUE OF ANY COMMON LAW RIGHT RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PREMISES; PROVIDED, HOWEVER, THAT THE FOREGOING
AGREEMENT SHALL NOT APPLY TO ANY CLAIMS OR ACTIONS BROUGHT BY OR ON BEHALF OF
ANY PERSON OR ENTITY OTHER THAN PURCHASER OR ITS AFFILIATES (IT BEING AGREED
THAT PURCHASER SHALL HAVE THE RIGHT TO IMPLEAD OR CROSS-CLAIM AGAINST SELLER IN
CONNECTION WITH ANY SUCH CLAIM OR ACTION). THE PROVISIONS OF THIS PARAGRAPH
SHALL SURVIVE THE CLOSING OF TITLE TO THE PROPERTY OR THE TERMINATION OF THIS
AGREEMENT, AS THE CASE MAY BE.

11

--------------------------------------------------------------------------------



ARTICLE VI
TITLE AND SURVEY MATTERS


        Section 6.1    Survey.    Seller has delivered, or within three
(3) business days of the Effective Date, shall deliver to Purchaser, a copy of
the Existing Survey. Any modification, update or recertification of the Existing
Survey shall be at Purchaser's election and sole cost and expense. The Existing
Survey, together with any update Purchaser has elected to obtain, if any, is
herein referred to as the "Updated Survey". In the event that the Existing
Survey or the Updated Survey sets forth any survey matters which are
(a) objectionable to Purchaser, and (b) materially interfere with the use of the
Real Property and the Improvements for their intended use, Purchaser agrees to
provide Seller with notice of such objections (the "Survey Objections") prior to
the expiration of the Evaluation Period. Purchaser agrees to cause the party
preparing the Updated Survey to provide two (2) copies of same to Seller's
counsel simultaneous with the delivery of the Updated Survey to Purchaser.

        Section 6.2    Title Commitment.    

        (a)  Purchaser acknowledges receipt of that certain title insurance
commitment issued by Lawyer's Title Insurance Corporation under Commitment No.
NYN-02-001835 (the "Title Commitment"), together with copies of the title
exceptions listed thereon. Purchaser will deliver written notice of any
objections to matters shown on the Title Commitment on or prior to the
expiration of the Evaluation Period. In addition, Purchaser shall have five
(5) Business Days after Purchaser's counsel receives notice of any new objection
or exception to the title to the Real Property raised by the Title Company after
the effective date of the Title Commitment and prior to the Closing, Purchaser
shall provide Seller with written notice of such new objection if Purchaser
deems same unacceptable (title matters objected to by Purchaser as set forth in
this Section 6.2 are herein called "Title Objections"). If Purchaser's counsel
receives notice of any Title Objections with less than five (5) Business Days
prior to the Closing Date, then (x) the Closing shall be postponed for a
sufficient number of days in order for Purchaser's counsel to have five
(5) Business Days to review said Title Objections and to advise Seller if
Purchaser deems same unacceptable and (y) the balance of this Agreement shall
apply with respect to Seller's right to cure same. In the event Seller does not
receive the Title Objections by the applicable objection date, Purchaser will be
deemed to have accepted the exceptions to title set forth on the Title
Commitment or on any updates thereto as Permitted Exceptions. Prior to the
expiration of the Evaluation Period (unless this Agreement has been terminated
or is deemed terminated by Purchaser), Purchaser shall cause the Title Company
to furnish to Purchaser and Seller's counsel a preliminary title report or title
commitment, by the terms of which the Title Company agrees to issue to Purchaser
at Closing, an owner's policy of title insurance (the "Title Policy") in the
amount of the Purchase Price on the then-standard ALTA owner's form insuring
Purchaser's fee simple title to the Real Property, subject to the terms of such
policy and the exceptions described therein (including, without limitation, the
standard or general exceptions). Subject to this Section 6.2(a) and Purchaser's
review and acceptance of same, all matters shown on such form Title Commitment
and the exceptions shown on Exhibit G (collectively, the "Permitted Exceptions")
are conclusively deemed to be acceptable to Purchaser.

        (b)  All taxes, water rates or charges, sewer rents and assessments,
plus interest and penalties thereon, which on the Closing Date are liens against
the Real Property and which Seller is obligated to pay and discharge will be
credited against the Purchase Price (subject to the provision for apportionment
of taxes, water rates and sewer rents herein contained) and shall not be deemed
a Title Objection (and the Title Company shall affirmatively insure same). If on
the Closing Date there shall be security interests filed against the Real
Property which relate to personal property, such items shall not be Title
Objections if (A) (i) the personal property covered by such security interests
are no longer in or on the Real Property, or (ii) such personal property is the
property of

12

--------------------------------------------------------------------------------




a Tenant, or the security interest has expired under applicable law, and (B) the
Title Company shall affirmatively insure over the same.

        (c)  If on the Closing Date the Real Property shall be affected by any
lien which, pursuant to the provisions of this Agreement, is required to be
discharged or satisfied by Seller, Seller shall not be required to discharge or
satisfy the same of record provided the money necessary to satisfy the lien is
retained by the Title Company at Closing, and the Title Company either omits the
lien as an exception from the Title Commitment or insures against collection
thereof in a manner reasonably satisfactory to Purchaser, and a credit is given
to Purchaser for the recording charges for a satisfaction or discharge of such
lien.

        (d)  No franchise, transfer, inheritance, income, corporate or other tax
open, levied or imposed against Seller or any former owner of the Property, that
may be a lien against the Property on the Closing Date, shall be an objection to
title if the Title Company either omits the lien as an exception from the Title
Commitment or insures against collection thereof from or out of the Real
Property and/or the Improvements, in a manner reasonably satisfactory to
Purchaser, and provided further that Seller deposits with the Title Company a
sum reasonably sufficient to secure a release of the Property from the lien
thereof. If a search of title discloses judgments, bankruptcies, or other
returns against other persons having names similar to that of Seller, Seller
will deliver to Purchaser an affidavit stating that such judgments, bankruptcies
or other returns do not apply to Seller, and such search results shall not be
deemed Title Objections if the Title Company either omits the lien as an
exception from the Title Commitment or insures against collection thereof from
or out of the Real Property and/or the Improvements in a manner reasonably
satisfactory to Purchaser.

        Section 6.3    Title Defect.    

        (a)  In the event Seller receives any Survey Objection or Title
Objection (collectively and individually, a "Title Defect") within the time
periods required under Sections 6.1 and 6.2 above, Seller may elect (but shall
not be obligated) to attempt to remove, or cause to be removed at its expense,
any such Title Defect, and shall provide Purchaser with notice, within five
(5) days of its receipt of any such objection, of its intention to cure such any
such Title Defect. If Seller elects to attempt to cure any Title Defect, it
shall do so in a prompt and diligent manner, and the Closing Date shall be
extended for one or more periods not to exceed in the aggregate sixty (60) days,
for the purpose of such removal. In the event that (i) Seller elects not to
attempt to cure any such Title Defect, or (ii) after exercising reasonable
diligent efforts, but in no event requiring Seller to expend sums of money to
cure such default except as otherwise set forth in this Agreement, Seller is
unable to cure any such Title Defect for any period elected by Seller but not to
exceed sixty (60) days from the Closing Date, Seller shall so advise Purchaser
and Purchaser shall have the right to terminate this Agreement and receive a
refund of the Earnest Money Deposit, together with all interest which has
accrued thereon, or to waive such Title Defect and proceed to the Closing.
Purchaser shall make such election within ten (10) days of receipt of Seller's
notice. If Purchaser elects to proceed to the Closing, any Title Defects waived
by Purchaser shall be deemed Permitted Exceptions.

        (b)  Notwithstanding any provision of this Article VI to the contrary,
Seller will be obligated to cure exceptions to title to the Property, in the
manner described above, relating to liens and security interests securing any
financings to or assumed or taken subject to by Seller, and any mechanic's liens
resulting from work at the Property commissioned by Seller, and any other
encumbrances placed of record by Seller which may be satisfied by the payment of
a sum certain.

        (c)  Notwithstanding anything to the contrary set forth in this
Section 6 or elsewhere in this Agreement, Seller shall not be obligated to bring
any action or proceeding, to make any payments or otherwise to incur any expense
in order to eliminate any Title Defect not waived by Purchaser

13

--------------------------------------------------------------------------------




or to arrange for title insurance insuring against enforcement of such Title
Defects against, or collection out of the Real Property; provided, however, that
Seller shall satisfy or discharge mortgages, real estate taxes and assessments,
tax or judgment liens against Seller, and all mechanic's liens secured by or
affecting the Real Property resulting from work at the Property commissioned by
Seller regardless of amount; provided, however, Seller's obligation to satisfy
or discharge judgments against Seller, administrative or other violations
(collectively, "Liens") secured by or affecting the Real Property which can be
satisfied by payment of readily ascertainable amounts shall not exceed, in the
aggregate for all such Liens, a sum equal to Fifty Thousand and No/100 Dollars
($50,000.00) (the "Cap"). Notwithstanding the foregoing, in the event that
Seller fails to satisfy or discharge all mortgages, real estate taxes and
assessments and mechanic's liens secured by or affecting the Real Property as
aforesaid, then Seller shall direct the Title Company to satisfy or discharge
all such unsatisfied mortgages, real estate taxes and assessments out of the
Closing proceeds so that the Title Company shall be able to omit such mortgages,
real estate taxes and assessments, and mechanic's liens from the Title Policy
(hereinafter defined). In the event that the cost of discharging or satisfying
the Liens on the Property exceeds the Cap, Purchaser shall have the right to
either (a) waive the Liens as a Title Defect and close on the Property, without
a reduction in the Purchase Price, in which event Seller shall be obligated to
credit Purchaser at Closing with an amount equal to the Cap; or (b) terminate
the Agreement and receive a refund of the Earnest Money Deposit. Without
limiting the generality of the preceding provisions of this Section 6.3, for the
purposes of this Agreement, Seller's failure or refusal to bring any action or
proceeding, to make any payments or to otherwise incur any expense (except for
Seller's obligation to satisfy mortgages, real estate taxes, assessments, and
mechanic's liens, regardless of amount, and Liens which, in the aggregate, can
be satisfied by payment of readily ascertainable amounts not to exceed the Cap)
in order to eliminate Title Defects not waived by Purchaser or to arrange for
such title insurance shall be deemed an inability of Seller to eliminate such
Title Defects or to arrange for such title insurance and shall not constitute a
default by Seller hereunder (willful or otherwise).


ARTICLE VII
INTERIM OPERATING COVENANTS,
ESTOPPELS


        Section 7.1    Interim Operating Covenants.    Seller covenants to
Purchaser that Seller will:

        (a)    Operations.    From the Effective Date until Closing, continue to
operate, manage and maintain the Improvements in the ordinary course of Seller's
business and substantially in accordance with Seller's present practice, subject
to ordinary wear and tear and further subject to Article XI of this Agreement.

        (b)    Compliance with Governmental Regulations.    From the Effective
Date until Closing, not take any action that would result in a failure to comply
in all material respects with all Governmental Regulations applicable to the
Property, it being understood and agreed that prior to Closing, Seller will have
the right to contest any such Governmental Regulations.

        (c)    Service Contracts.    From the expiration of the Effective Period
until Closing, not enter into any service contract other than in the ordinary
course of business, unless such service contract is terminable on thirty
(30) days notice without penalty or unless Purchaser consents thereto in
writing.

        (d)    Notices.    To the extent received by Seller, from the Effective
Date until Closing, promptly deliver to Purchaser copies of written default
notices, notices of lawsuits and notices of violations affecting the Property.

        (e)    Leasing Arrangements.    From the Effective Date through Closing
(the "Contract Period"), without Purchaser's prior written consent in each
instance, Seller will not amend or terminate any

14

--------------------------------------------------------------------------------




existing Lease or enter into any new Lease without Purchaser's prior written
consent (which may be given or withheld in its sole and absolute discretion).
Without limitation thereon, any and all Leases to be entered into during the
Contract Period shall be on Seller's standard lease form delivered to Purchaser
and otherwise on terms and conditions acceptable to Purchaser. If Purchaser
fails to grant or withhold its consent to any proposed Lease within five
(5) days of receipt thereof, Purchaser shall be deemed to have consented to such
Lease. Notwithstanding anything contained herein to the contrary, Purchaser's
consent shall not be required with respect to any renewal Lease or consent to a
sublease or assignment of Lease which Seller, as a matter of law or by a Lease,
shall be required to deliver. Notwithstanding anything to the contrary contained
in this Agreement, Seller reserves the right, but is not obligated, to institute
summary proceedings against any Tenant or terminate any Lease as a result of a
default by the tenant thereunder prior to the Closing Date. Seller makes no
representations and assumes no responsibility with respect to the continued
occupancy of the Property or any part thereof by any Tenant. The removal of a
Tenant prior to the Closing Date, whether by summary proceedings (or any written
agreement accepting surrender or termination of the Lease subsequent to the
commencement of such summary proceedings) or unilateral act of such Tenant,
shall not give rise to any claim on the part of Purchaser; provided, however,
Purchaser shall have the right within ten (10) days of the removal of any Tenant
as Purchaser's sole and exclusive remedy, to terminate this Agreement and
receive a refund of any portion of the Earnest Money Deposit previously tendered
by Purchaser to the Escrow Agent, whereupon this Agreement shall terminate and
the parties shall have no further rights and obligations to one another except
for those obligations expressly stated herein to survive. If Purchaser fails to
terminate this Agreement within such ten (10) day period, Purchaser shall be
deemed to have waived its right to terminate pursuant to this Section 7.1(e) and
Purchaser shall proceed to Closing without credit against, or reduction of, the
Purchase Price.

        Section 7.2    Estoppels.    

        (a)  It will be a condition to Closing that Seller obtain from each
Tenant an executed estoppel certificate in the form prescribed by the Lease for
each such Tenant dated no earlier than 30 days prior to Closing, except to the
extent that Purchaser shall cause or request an extension of the Closing Date.
Notwithstanding the foregoing, Seller agrees to request that each Tenant execute
an estoppel certificate in the form reasonably requested by Purchaser and
annexed hereto as Exhibit H. No later than five (5) Business Days after the end
of the Evaluation Period, Seller will request each Tenant to execute an estoppel
certificate in the form of Exhibit H required herein, and use good faith efforts
to obtain same. Seller shall not be in default of its obligations hereunder if
any Tenant fails to deliver an estoppel certificate, or delivers an estoppel
certificate which is not in the form of Exhibit H. Purchaser agrees that an
estoppel from any Tenant in the form prescribed by such Tenant's Lease shall
satisfy the estoppel delivery condition in this Section 7.2 for such Tenant,
provided that (i) the rental information contained in such estoppel shall
conform in all material respects to the rent roll delivered at Closing, and
(ii) there shall be no material defaults which remain uncured after notice and
expiration of applicable grace periods.

        (b)  Notwithstanding anything to the contrary contained herein, to the
extent that a Tenant shall certify in its estoppel confirming any matter set
forth in Section 8.1(f), then Seller's representations and warranties as to such
matters shall terminate. The provisions of this Section 7.2(b) shall survive the
Closing and the execution and delivery of the Deed.

        Section 7.3    Intentionally omitted.    

15

--------------------------------------------------------------------------------




ARTICLE VIII
REPRESENTATIONS AND WARRANTIES


        Section 8.1    Seller's Representations and Warranties.    The following
constitute the sole representations and warranties of Seller, which
representations and warranties shall be true as of the Effective Date. Subject
to the limitations set forth in Section 8.3 of this Agreement, Seller represents
and warrants to Purchaser the following:

        (a)    Status.    Seller is a limited partnership, duly organized and
validly existing under the laws of the State of Arizona.

        (b)    Authority.    (i) The execution and delivery of this Agreement
and the performance of Seller's obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller, and (ii) no
consent, waiver, approval or authorization is required from any person or entity
(that has not already been obtained) in connection with the execution and
delivery of this Agreement by Seller or the performance by Seller of the
transactions contemplated hereby.

        (c)    Non-Contravention.    The execution and delivery of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated hereby will not violate any judgment, order, injunction, decree,
regulation or ruling of any court or Authority or conflict with, result in a
breach of, or constitute a default under the organizational documents of Seller,
any note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other material agreement or instrument to which
Seller is a party or by which it is bound.

        (d)    Suits and Proceedings.    To Seller's Knowledge, except as listed
in Exhibit I, there are no legal actions, suits or similar proceedings pending
and served, or threatened against Seller or the Property which (i) are not
adequately covered by existing insurance and (ii) if adversely determined, would
affect, in other than a de minimus manner, the value of the Property, the
continued operations thereof, or Seller's ability to consummate the transactions
contemplated hereby.

        (e)    Non-Foreign Entity.    Seller is not a "foreign person" or
"foreign corporation" as those terms are defined in the Code, and the
regulations promulgated thereunder.

        (f)    Tenants.    As of the date of this Agreement, to Seller's
Knowledge: (i) the only tenants of the Property are the tenants set forth in the
Rent Roll listed on Exhibit F and the only agreements or understandings related
to the use or occupancy of the Property are the Leases listed on the Rent Roll;
(ii) each Lease is in full force and effect, and the term of the same and the
obligation to pay rent thereunder has commenced and the tenant thereunder is in
full possession and actual occupancy thereof, and all improvements required to
be completed under the provisions thereof are completed; (iii) no rebates,
rental concessions, free-rent periods, credits, setoffs, or rent reductions
relating to any period after Closing have been given under any Lease; (iv) no
tenant is making any claim against Seller or the Property or is entitled to or
is claiming any of the same; (v) all brokerage commissions with respect to
Leases have been paid in full or will have been paid in full prior to Closing
and Seller has not received written notice of any default with respect to any
brokerage commissions due with respect to the Leases, and except as specifically
set forth in the Rent Roll, there are and will be no commissions payable with
respect to renewals, extensions or expansions of or under any Lease; (vi) Seller
has executed no exclusive brokerage agencies; and (vii) the Documents made
available to Purchaser pursuant to Section 5.2 hereof include true and correct
copies of all of the Leases listed on Exhibit F.

        (g)    Service Contracts.    Seller has paid, or will pay in the normal
course after Closing, all amounts due prior to Closing under the Service
Contracts. The Documents made available to Purchaser pursuant to Section 5.2
hereof include copies of all existing Service Contracts listed on

16

--------------------------------------------------------------------------------




Exhibit E under which Seller is currently paying for services rendered in
connection with the Property.

        (h)    Key Individuals.    The Key Individuals are the employees of
Mack-Cali Realty Corporation or Seller who have significant responsibilities
with respect to the Property.

        (i)    Condemnation.    Seller has received no written notice of any
condemnation proceedings or special assessment proceedings either instituted or
pending with respect to the Property; and, to Seller's Knowledge, there are no
condemnation proceedings or special assessment proceedings planned to be
instituted with respect to the Property.

        (j)    Employees.    No person who is employed in connection with the
management, operation or maintenance of the Property and who will become the
obligation of Purchaser after the Closing is covered by an employment agreement
or a union contract, and none of the employment arrangements with respect to the
employees will be binding on Purchaser after Closing.

        (k)    ERISA.    The Property is not a "plan asset" within the meaning
of that term under any regulations promulgated under the Employee Retirement and
Income Security Act of 1974, as amended.

        (l)    Default.    Seller is not in material default in respect of any
of its material obligations or liabilities pertaining to the Property. Without
limitation of the foregoing, the Service Contracts, the Permitted Exceptions and
the Leases are free from material default by Seller and, to Seller's knowledge,
by any party thereto.

        (m)    Personal Property.    Seller holds good title to, and the entire
right, title and interest in and to the Personal Property more particularly
described in Exhibit C, free and clear of any and all liens, leases,
encumbrances or other liabilities, except the Permitted Exceptions and the
Leases.

        (n)    Environmental Laws.    To Seller's knowledge, except as set forth
in the Environmental Report, there are no Hazardous Materials existing at, in or
under the Property, and Seller has received no written notice from any
Authorities of any violation of Environmental Laws.

        (o)    Notices; Requests.    Seller has received no written notice from
any of the Authorities of any violations against Seller or the Property
pertaining to the construction, use or operation of the Property.

        (p)    Existing Agreements.    There are no written agreements relating
to the Property which will be binding on Purchaser or the Property from and
after Closing, except for the Permitted Exceptions, the Leases and the Service
Contracts which are not terminable upon thirty (30) days notice.

        Section 8.2    Purchaser's Representations and Warranties.    Purchaser
represents and warrants to Seller the following:

        (a)    Status.    Purchaser is a corporation, duly organized and validly
existing under the laws of the State of California.

        (b)    Authority.    The execution and delivery of this Agreement and
the performance of Purchaser's obligations hereunder have been duly authorized
by all necessary action on the part of Purchaser and this Agreement constitutes
the legal, valid and binding obligation of Purchaser.

        (c)    Non-Contravention.    The execution and delivery of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated hereby will not violate any judgment, order, injunction, decree,
regulation or ruling of any court or Authority or conflict with, result in a
breach of or constitute a default under the organizational documents of
Purchaser, any note or

17

--------------------------------------------------------------------------------




other evidence of indebtedness, any mortgage, deed of trust or indenture, or any
lease or other material agreement or instrument to which Purchaser is a party or
by which it is bound.

        (d)    Consents.    No consent, waiver, approval or authorization is
required from any person or entity (that has not already been obtained) in
connection with the execution and delivery of this Agreement by Purchaser or the
performance by Purchaser of the transactions contemplated hereby.

        Section 8.3    Modification and Waiver of Representations, Warranties
and Covenants; Bring Down Certificate.    

        (a)  To the extent that any information (i) contained in the copies of
the Leases or any other Documents furnished to or made available to Purchaser by
Seller; (ii) contained in reports provided to Purchaser from professionals;
(iii) contained in Seller's filings with the Securities and Exchange Commission
or other publicly available documents; (iv) obtained by Purchaser prior to the
expiration of the Evaluation Period through written communications with, or
other written evidence of oral communications with, Seller's employees,
(v) obtained by Purchaser (whether prior to or following the expiration of the
Evaluation Period) through oral or written communications with Seller's tenants,
is inconsistent with the representations and warranties contained in Section 8.1
hereof, such representations and warranties shall be deemed modified to the
extent necessary to eliminate such inconsistency and to conform such
representations and warranties to such information.

        (b)  If Purchaser becomes aware or should have become aware (whether
through its own investigations, by notice from Seller or otherwise) that any
such representation or warranty is untrue, inaccurate or incorrect in any
material respect, and is not cured or corrected by Seller on or before the
Closing Date (whether or not the Closing is adjourned as provided above), then
Purchaser, as its sole remedy for any and all such materially untrue, inaccurate
or incorrect representations or warranties, shall have the right to elect either
(A) to waive such materially untrue, inaccurate or incorrect representations or
warranties, and proceed to Closing, and receive no credit against, or reduction
of, the Purchase Price due to such materially untrue, inaccurate or incorrect
representations or warranties; and/or (B) to terminate this Agreement; provided,
however, that if Seller intentionally or knowingly made any such materially
untrue, inaccurate or incorrect representations or warranties, then, in the
event that Purchaser elects to terminate this Agreement, Purchaser's sole remedy
shall be to receive a refund of the Earnest Money Deposit together with its
actual out of pocket expenses up to the sum of $25,000 for each Portfolio
Property. For the purposes of this Section 8.3, a representation shall be deemed
to be materially untrue, inaccurate or incorrect if, as a result of such
untruth, inaccuracy or incorrectness, there is a material, adverse affect upon
the Property and/or the business, properties, assets, financial condition, or
results of operations of Seller, taken as a whole, including, without
limitation, the ability of such Seller to consummate the transactions
contemplated herein.

        (c)  If, despite changes or other matters described in the certificate
described in Section 10.3(i) herein, the Closing occurs, Seller's
representations and warranties set forth in this Agreement shall be deemed to
have been modified by all statements made in such certificate.

        Section 8.4    Survival of Representations, Warranties and
Covenants.    

        (a)  The representations and warranties of Seller set forth in
Section 8.1, and the covenants of Seller set forth in Section 7.1, will survive
the Closing for a period of nine (9) months. Purchaser will not have any right
to bring any action against Seller as a result of any untruth or inaccuracy of
such representations and warranties, or any such breach, unless and until the
aggregate amount of all liability and losses arising out of any such untruth or
inaccuracy, or any such breach exceeds Twenty Thousand and No/100 Dollars
($20,000.00); it being agreed that if such threshold amount

18

--------------------------------------------------------------------------------

shall be exceeded, Purchaser may recover all damages from "first dollar". In
addition, in no event will Seller's liability for all such breaches relating to
this Agreement and/or any other Portfolio Sale and Purchase Agreement
(including, without limitation, statements made by Seller in any Closing
Document) exceed with respect to the Property and the other Portfolio
Properties, in the aggregate, the sum of Three Million and No/100 Dollars
($3,000,000.00). Subject to Section 8.3 (b) above, Seller shall have no
liability with respect to any of Seller's representations, warranties and
covenants herein if, prior to the Closing, Purchaser has knowledge (from
whatever source, including, without limitation, any estoppel certificates, as a
result of Purchaser's due diligence tests, investigations and inspections of the
Property, or written disclosure by Seller or Seller's agents and employees) of
any breach of a covenant of Seller herein, or if the officers and employees of
Purchaser primarily responsible for this transaction have actual knowledge (as
opposed to constructive or imputed knowledge) or obtain knowledge that
contradicts any of Seller's representations, warranties and covenants herein or
statements made by Seller in any Closing Document, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement. The Closing
Surviving Obligations and the Termination Surviving Obligations will survive
Closing without limitation unless a specified period is otherwise provided in
this Agreement. All other representations, warranties, covenants and agreements
made or undertaken by Seller under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Deed and other Closing documents delivered at the Closing.

        (b)  Notwithstanding anything to the contrary contained in Section 8.3
or this Section 8.4, if at any time after the expiration of the Evaluation
Period but prior to Closing, Purchaser discovers that Seller has failed to
provide Purchaser with any lease or lease amendment which contains terms and
conditions which have a material, adverse effect upon the Property and/or the
ability of Seller to consummate the transactions contemplated herein, Purchaser,
as its sole and exclusive remedy shall have the right to terminate this
Agreement by written notice to Seller (the "Discovery Notice") no later than the
sooner of four days from the date of such discovery or Closing. In the event of
such termination, Purchaser shall receive a refund of the Earnest Money Deposit,
and upon the return of the Earnest Money Deposit, together with its actual,
reasonable out of pocket expenses incurred in connection with the transactions
contemplated herein as well as in each of the other Portfolio Sale and Purchase
Agreements, there shall be no further obligations or liabilities between the
parties except for the Termination Surviving Obligations. Purchaser's failure to
deliver the Discovery Notice shall be deemed Purchaser's election to proceed to
Closing. In the event that such lease or lease amendment is either
(i) immaterial, or (ii) material as set forth above but Purchaser proceeds to
Closing as set forth herein, then Purchaser shall be deemed to have waived its
right to receive a reimbursement of any of its out of pocket expenses, as set
forth above, and Purchaser shall close the transaction with no credit against,
or reduction of, the Purchase Price.


ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING


        Section 9.1    Conditions Precedent to Obligation of Purchaser.    The
obligation of Purchaser to consummate the transaction hereunder shall be subject
to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Purchaser in its sole
discretion:

        (a)  Seller shall have delivered to Purchaser all of the items required
to be delivered to Purchaser pursuant to the terms of this Agreement, including
but not limited to, those provided for in Section 10.3.

19

--------------------------------------------------------------------------------

        (b)  All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with appropriate modifications permitted under this Agreement).

        (c)  Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

        (d)  Seller shall be ready, willing and able to simultaneously close on
each Portfolio Property in accordance with the terms and conditions of each
Portfolio Sale and Purchase Agreement.

        (e)  The Title Company shall be irrevocably committed to issue the Title
Policy in the form provided herein, and all other conditions to Purchaser's
obligations hereunder shall have been satisfied or waived in writing by
Purchaser.

        Section 9.2    Conditions Precedent to Obligation of Seller.    The
obligation of Seller to consummate the transaction hereunder shall be subject to
the fulfillment on or before the date of Closing of all of the following
conditions, any or all of which may be waived by Seller in it sole discretion:

        (a)  Seller shall have received the Purchase Price as adjusted pursuant
to, and payable in the manner provided for, in this Agreement.

        (b)  Purchaser shall have delivered to Seller all of the items required
to be delivered to Seller pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 10.2.

        (c)  All of the representations and warranties of Purchaser contained in
this Agreement shall be true and correct in all material respects as of the date
of Closing (with any appropriate modifications permitted under this Agreement or
not materially adverse to Seller).

        (d)  Purchaser shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Purchaser as of the Closing Date.

        (e)  Purchaser shall be ready, willing and able to simultaneously close
on each Portfolio Property in accordance with the terms and conditions of each
Portfolio Sale and Purchase Agreement including but not limited to satisfaction
by Purchaser of all Closing Conditions set forth in those certain Portfolio Sale
and Purchase Agreements, if any between Seller and Purchaser.


ARTICLE X
CLOSING


        Section 10.1    Closing.    The consummation of the transaction
contemplated by this Agreement by delivery of documents and payments of money
shall take place at 12:00 p.m. Eastern Time on the Closing Date at the offices
of the Escrow Agent. At Closing, the events set forth in this Article X will
occur, it being understood that the performance or tender of performance of all
matters set forth in this Article X are mutually concurrent conditions which may
be waived by the party for whose benefit they are intended.

        Section 10.2    Purchaser's Closing Obligations.    On the Closing Date,
Purchaser, at its sole cost and expense, will deliver the following items to
Seller at Closing as provided herein:

        (a)  The Purchase Price, after all adjustments are made as herein
provided, by Federal Reserve wire transfer of immediately available funds, in
accordance with the timing and other requirements of Section 3.3;

        (b)  A counterpart original of the Assignment of Leases, duly executed
by Purchaser;

        (c)  A counterpart original of the Assignment, duly executed by
Purchaser;

20

--------------------------------------------------------------------------------




        (d)  Evidence reasonably satisfactory to Seller that the person
executing the Assignment of Leases, the Assignment, and the Tenant Notice
Letters on behalf of Purchaser has full right, power and authority to do so;

        (e)  Written notice, in the form of Exhibit K, executed by Purchaser and
to be addressed and delivered to the Tenants by Purchaser in accordance with
Section 10.6 herein, (i) acknowledging the sale of the Property to Purchaser,
(ii) acknowledging that Purchaser has received and that Purchaser is responsible
for the Security Deposit (specifying the exact amount of the Security Deposit)
and (iii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefor (the "Tenant Notice Letters");

        (f)    A counterpart original of the Closing Statement, duly executed by
Purchaser;

        (g)  Counterpart originals of the transfer tax declarations, each duly
executed by Purchaser;

        (h)  A certificate, dated as of the date of Closing, stating that the
representations and warranties of Purchaser contained in Section 8.2 are true
and correct in all material respects as of the Closing Date (with appropriate
modifications to reflect any changes therein) or identifying any representation
or warranty which is not, or no longer is, true and correct and explaining the
state of facts giving rise to the change. In no event shall Purchaser be liable
to Seller for, or be deemed to be in default hereunder if any representation or
warranty is not true and correct in all material respects; provided, however,
that such event shall constitute the non-fulfillment of the condition set forth
in Section 9.2(c). If, despite changes or other matters described in such
certificate, the Closing occurs, Purchaser's representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;

        (i)    Such other documents as may be reasonably necessary or
appropriate to effect the consummation of the transaction which is the subject
of this Agreement.

        Section 10.3    Seller's Closing Obligations.    At the Closing, Seller,
at its sole cost and expense, will deliver to Purchaser the following documents:

        (a)  A special warranty deed (the "Deed"), duly executed and
acknowledged by Seller, conveying to the Purchaser the Real Property and the
Improvements subject only to the Permitted Exceptions;

        (b)  A blanket assignment and bill of sale in the form attached hereto
as Exhibit C (the "Bill of Sale"), duly executed by Seller, assigning and
conveying to Purchaser, without representation or warranty, title to the
Personal Property;

        (c)  A counterpart original of an assignment and assumption of the
Seller's interest, as lessor, in the Leases and Security Deposits in the form
attached hereto as Exhibit B (the "Assignment of Leases"), duly executed by
Seller, conveying and assigning to Purchaser all of Seller's right, title and
interest in the Leases and Security Deposits;

        (d)  A counterpart original of an assignment and assumption of Seller's
interest in the Service Contracts (other than those to be terminated pursuant to
Section 5.4) and the Licenses and Permits in the form attached hereto as
Exhibit A (the "Assignment"), duly executed by Seller, conveying and assigning
to Purchaser all of Seller's right, title, and interest, if any, in the Service
Contracts and the Licenses and Permits;

        (e)  The Tenant Notice Letters, duly executed by Seller;

        (f)    Evidence reasonably satisfactory to Purchaser and Title Company
that the person executing the documents delivered by Seller pursuant to this
Section 10.3 on behalf of Seller has full right, power, and authority to do so;

21

--------------------------------------------------------------------------------




        (g)  A certificate in the form attached hereto as Exhibit J
("Certificate as to Foreign Status") certifying that Seller is not a "foreign
person" as defined in Section 1445 of the Code, as well as any form or other
document required under applicable laws to be executed by Seller in connection
with any transfer tax applicable to the transaction contemplated by this
Agreement;

        (h)  All original Leases, to the extent in Seller's possession, and all
original Licenses and Permits and Service Contracts in Seller's control bearing
on the Property;

        (i)    A certificate, dated as of the date of Closing, stating that the
representations and warranties of Seller contained in Section 8.1 are true and
correct in all material respects as of the Closing Date (with appropriate
modifications to reflect any changes therein and subject to Section 8.4) or
identifying any representation or warranty which is not, or no longer is, true
and correct and explaining the state of facts giving rise to the change. Subject
to 8.3(b), in no event shall Seller be liable to Purchaser for, or be deemed to
be in default hereunder if any representation or warranty is not true and
correct in all material respects; provided, however, that such event shall
constitute the non-fulfillment of the condition set forth in Section 9.1(b). If,
despite changes or other matters described in such certificate, the Closing
occurs, Seller's representations and warranties set forth in this Agreement
shall be deemed to have been modified by all statements made in such
certificate;

        (j)    The Rent Roll, updated to show any changes dated as of no more
than five (5) Business Days prior to the Closing Date; and

        (k)  Counterparts of the transfer tax declarations, duly executed by
Seller;

        (l)    A counterpart original of the Closing Statement, duly executed by
Seller;

        (m)  An original executed estoppel certificate from each Tenant, subject
to Section 7.2.

        (n)  Such other documents as may be reasonably necessary or appropriate
to effect the consummation of the transaction which is the subject of this
Agreement.

        Section 10.4    Prorations.    

        (a)  Seller and Purchaser agree to adjust, as of 11:59 p.m. on the day
preceding the Closing Date (the "Proration Time"), the following (collectively,
the "Proration Items"):

          (i)  Rents, in accordance with Subsection 10.4(b) below.

        (ii)  Security Deposits and any prepaid rents, together with interest
required to be paid thereon.

        (iii)  Utility charges payable by Seller, including, without limitation,
electricity, water charges and sewer charges. If there are meters on the Real
Property, Seller will cause readings of all said meters to be performed not more
than five (5) days prior to the Closing Date, and a per diem adjustment shall be
made for the days between the meter reading date and the Closing Date based on
the most recent meter reading.

        (iv)  Amounts payable under the Service Contracts other than those
Service Contracts which Purchaser has elected not to assume.

        (v)  Real estate taxes due and payable for the calendar year. If the
Closing Date shall occur before the tax rate is fixed, the apportionment of real
estate taxes shall be upon the basis of the tax rate for the preceding year
applied to the latest assessed valuation. If subsequent to the Closing Date,
real estate taxes (by reason of change in either assessment or rate or for any
other reason) for the Real Property should be determined to be higher or lower
than those that are apportioned, a new computation shall be made, and Seller
agrees to pay Purchaser any increase shown by such recomputation and vice versa.

22

--------------------------------------------------------------------------------




Seller will be charged and credited for the amounts of all of the Proration
Items relating to the period up to and including the Proration Time, and
Purchaser will be charged and credited for all of the Proration Items relating
to the period after the Proration Time. The estimated Closing prorations shall
be set forth on a preliminary closing statement to be prepared by Seller and
submitted to Purchaser prior to the Closing Date (the "Closing Statement"). The
Closing Statement, once agreed upon, shall be signed by Purchaser and Seller.
The proration shall be paid at Closing by Purchaser to Seller (if the prorations
result in a net credit to Seller) or by Seller to Purchaser (if the prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Date, the
prorations will be made at Closing on the basis of the best evidence then
available; thereafter, when actual figures are received, re-prorations will be
made on the basis of the actual figures, and a final cash settlement will be
made between Seller and Purchaser. No prorations will be made in relation to
insurance premiums, and Seller's insurance policies will not be assigned to
Purchaser. Final readings and final billings for utilities will be made if
possible as of the Closing Date, in which event no proration will be made at the
Closing with respect to utility bills. Seller will be entitled to all deposits
presently in effect with the utility providers, and Purchaser will be obligated
to make its own arrangements for any deposits with the utility providers. The
provisions of this Section 10.4(a) will survive the Closing for twelve
(12) months.

        (b)  Purchaser will receive a credit on the Closing Statement for the
prorated amount (as of the Proration Time) of all Rental previously paid to or
collected by Seller and attributable to any period following the Proration Time.
After the Closing, Seller will cause to be paid or turned over to Purchaser all
Rental, if any, received by Seller after Closing and attributable to any period
following the Proration Time. "Rental" as used herein includes fixed monthly
rentals, additional rentals, percentage rentals, escalation rentals (which
include each Tenant's proration share of building operation and maintenance
costs and expenses as provided for under the Lease, to the extent the same
exceeds any expense stop specified in such Lease), retroactive rentals, all
administrative charges, utility charges, tenant or real property association
dues, storage rentals, special event proceeds, temporary rents, telephone
receipts, locker rentals, vending machine receipts and other sums and charges
payable by Tenants under the Leases or from other occupants or users of the
Property. Rental is delinquent when it was due prior to the Closing Date, and
payment thereof has not been made on or before the Proration Time ("Delinquent
Rental"). Delinquent Rental will not be prorated at Closing. Purchaser agrees to
include any Delinquent Rentals in its usual billing for up to six (6) months
after Closing, but Purchaser will have no liability for the failure to collect
any such amounts and will not be required to declare a default under any Lease
or pursue legal action or incur any costs or expenses to enforce collection of
any such amounts owed to Seller by any Tenant. All sums collected by Purchaser
from and after Closing from each Tenant (excluding tenant specific billings for
tenant work orders and other specific services will be applied first to current
amounts owed by such Tenant to Purchaser and then to Delinquent Rental owed by
such Tenant to Seller. Any sums due Seller will be promptly remitted to Seller.

        (c)  At the Closing, Seller shall deliver to Purchaser a list of
additional rent, however characterized, under each Lease, including without
limitation, real estate taxes, electrical charges, utility costs and operating
expenses (collectively, "Operating Expenses") billed to Tenants for the calendar
year in which the Closing occurs (both on a monthly basis and in the aggregate),
the basis on which the monthly amounts are being billed and the amounts incurred
by Seller on account of the components of Operating Expenses for such calendar
year. Upon the reconciliation by Purchaser of the Operating Expenses billed to
Tenants, and the amounts actually incurred for such calendar year, Seller and
Purchaser shall be liable for overpayments of Operating Expenses, and

23

--------------------------------------------------------------------------------




shall be entitled to payments from Tenants, as the case may be, on a pro-rata
basis based upon each party's period of ownership during such calendar year.

        (d)  With respect to specific tenant billings for work orders, special
items performed or provided at the request of a Tenant or other specific
services, which are collected by Purchaser after the Closing Date but relate to
the foregoing specific services rendered by Seller prior to the Proration Time,
then notwithstanding anything to the contrary contained herein, Purchaser shall
cause the first amounts collected from such Tenant to be paid to Seller on
account thereof.

        (e)  Notwithstanding any provision of this Section 10.4 to the contrary,
Purchaser will be solely responsible for any leasing commissions, tenant
improvement costs or other expenditures due with respect to any renewal and/or
expansion rights under any existing Lease which are exercised after the
Effective Date, and Seller shall be responsible for any leasing commissions,
tenant improvement costs or other expenditures due on account of the initial
term, or renewal period of any Lease, if the initial term or the renewal period
began prior to the Effective Date. Purchaser further agrees to be solely
responsible for all leasing commissions, tenant improvement costs and other
expenditures (for purposes of this Section 10.4(e), "New Tenant Costs") incurred
or to be incurred in connection with any new lease or amendment of any existing
Lease executed on or after the Effective Date and approved by Purchaser
hereunder, and Purchaser will pay to Seller at Closing as an addition to the
Purchase Price an amount equal to the New Tenant Costs paid by Seller. The
parties hereto acknowledge and agree that Seller shall be solely responsible for
any leasing commissions, tenant improvement costs or other expenditures set
forth on Exhibit L annexed hereto and made a part hereof.

        (f)    Notwithstanding any other provision of this Agreement to the
contrary, if Purchaser shall become liable after the Closing for payment of any
real estate taxes or other such charges assessed or imposed against the Property
for any period of time prior to the Closing Date or other charge or expense
which was subject to proration or a Purchase Price credit in Purchaser's favor
at Closing, which was not so adjusted or credited at Closing and which is not
the obligation of a Tenant to pay or to reimburse the landlord under a Tenant's
Lease, Seller shall pay to Purchaser, within thirty (30) days of demand
accompanied by a calculation and reconciliation of the amount due, an amount
equal to such tax or credit due Purchaser.

        Section 10.5    Costs of Title Company and Closing Costs.    Costs of
the Title Company and other Closing costs incurred in connection with the
Closing will be allocated as follows:

        (a)  Seller shall pay (i) Seller's attorney's fees; (ii) the cost of the
premium for that portion of the Title Policy attributable to so called "CLTA
coverage", but in no event the cost of any endorsements to such Title Policy
requested by Purchaser; (iii) the charges to record the Deed; and (iv) the
brokerage commission, if any, due to any broker.

        (b)  Purchaser shall pay (i) the cost of any additional coverage under
the Title Policy or endorsements or deletions to the Title Policy that are
desired by Purchaser; (ii) all premiums and other costs for any mortgagee policy
of title insurance, if any, including but not limited to any endorsements or
deletions; (iii) Purchaser's attorney's fees; and (iv) the costs of the Updated
Survey, as provided for in Section 6.1.

        (c)  Any other costs and expenses of Closing not provided for in this
Section 10.5 shall be allocated between Purchaser and Seller in accordance with
the custom in the area in which the Property is located.

        Section 10.6    Post-Closing Delivery of Tenant Notice
Letters.    Immediately following Closing, Purchaser will deliver to each Tenant
a Tenant Notice Letter, as described in Section 10.2(e).

24

--------------------------------------------------------------------------------



        Section 10.7    Like-kind Exchange.    Either party may consummate the
purchase or sale (as applicable) of the Property as part of a so-called like
kind exchange (an "Exchange") pursuant to Section 1031 of the Code, provided
that: (a) the Closing shall not be delayed or affected by reason of the Exchange
nor shall the consummation or accomplishment of an Exchange be a condition
precedent or condition subsequent to the exchanging party's obligations under
this Agreement; (b) the exchanging party shall effect its Exchange through an
assignment of this Agreement, or its rights under this Agreement, to a qualified
intermediary (c) neither party shall be required to take an assignment of the
purchase agreement for the relinquished or replacement property or be required
to acquire or hold title to any real property for purposes of consummating an
Exchange desired by the other party; and (d) the exchanging party shall pay any
additional costs that would not otherwise have been incurred by the
non-exchanging party had the exchanging party not consummated the transaction
through an Exchange. Neither party shall by this Agreement or acquiescence to an
Exchange desired by the other party have its rights under this Agreement
affected or diminished in any manner or be responsible for compliance with or be
deemed to have warranted to the exchanging party that its Exchange in fact
complies with Section 1031 of the Code.


ARTICLE XI
CONDEMNATION AND CASUALTY


        Section 11.1    Casualty.    If, prior to the Closing Date, all or any
portion of the Real Property and Improvements is destroyed or damaged by fire or
other casualty, Seller will notify Purchaser of such casualty. Purchaser will
have the option to terminate this Agreement upon notice to Seller given not
later than fifteen (15) days after receipt of Seller's notice if all or a
Significant Portion of the Real Property and Improvements are damaged or
destroyed or if that portion so damaged or destroyed is uninsured. If this
Agreement is terminated, the Earnest Money Deposit and all interest accrued
thereon will be returned to Purchaser and thereafter neither Seller nor
Purchaser will have any further rights or obligations to the other hereunder
except with respect to the Termination Surviving Obligations. If Purchaser does
not elect to terminate this Agreement or less than a Significant Portion of the
Real Property and Improvements is destroyed or damaged as aforesaid, Seller will
not be obligated to repair such damage or destruction but (a) Seller will assign
and turn over to Purchaser the insurance proceeds net of reasonable collection
costs (or if such have not been awarded, all of its right, title and interest
therein) payable with respect to such fire or other casualty up to the amount of
the Purchase Price and (b) the parties will proceed to Closing pursuant to the
terms hereof without abatement of the Purchase Price, except that Purchaser will
receive credit for any insurance deductible amount. In the event Seller elects
to perform any repairs as a result of a casualty, Seller will be entitled to
deduct its reasonable actual third party costs and expenses from any amount to
which Purchaser is entitled under this Section 11.1, which right shall survive
the Closing.

        Section 11.2    Condemnation of Property.    

        (a)  In the event of (i) any condemnation or sale in lieu of
condemnation of any or all of the Property prior to the Closing, Purchaser will
have the option, to be exercised within fifteen (15) days after receipt of
notice of such condemnation or sale, of terminating Purchaser's obligations
under this Agreement, or electing to have this Agreement remain in full force
and effect. In the event that Purchaser does not terminate this Agreement
pursuant to the preceding sentence, Seller will assign to Purchaser any and all
claims for the proceeds of such condemnation or sale to the extent the same are
applicable to the Property, and Purchaser will take title to the Property with
the assignment of such proceeds and subject to such condemnation and without
reduction of the Purchase Price. Should Purchaser elect to terminate Purchaser's
obligations under this Agreement under the provisions of this Section 11.2, the
Earnest Money Deposit and any interest thereon will be returned to Purchaser and
neither Seller nor Purchaser will have any further obligation under this
Agreement, except for the Termination Surviving Obligations.

25

--------------------------------------------------------------------------------


ARTICLE XII
CONFIDENTIALITY


        Section 12.1    Confidentiality.    Seller and Purchaser each expressly
acknowledge and agree that the transactions contemplated by this Agreement and
the terms, conditions, and negotiations concerning the same will be held in the
strictest confidence by each of them and will not be disclosed by either of them
except to their respective legal counsel, accountants, consultants, officers,
employees, partners, directors, and shareholders, and except and only to the
extent that such disclosure may be necessary for their respective performances
hereunder. Purchaser further acknowledges and agrees that, unless and until the
Closing occurs, all information obtained by Purchaser in connection with the
Property will not be disclosed by Purchaser to any third persons (other than the
Permitted Outside Parties) without the prior written consent of Seller. Nothing
contained in this Article XII will preclude or limit either party to this
Agreement from disclosing or accessing any information otherwise deemed
confidential under this Article XII response to lawful process or subpoena or
other valid or enforceable order of a court of competent jurisdiction or any
filings with governmental authorities required by reason of the transactions
provided for herein pursuant to an opinion of counsel. Nothing in this
Article XII will negate, supersede or otherwise affect the obligations of the
parties under the Confidentiality Agreement. In addition, prior to or as a part
of the Closing, any release to the public of information with respect to the
sale contemplated herein or any matters set forth in this Agreement will be made
only in the form approved by Purchaser and Seller and their respective counsel,
which approval shall not be unreasonably withheld or delayed. The provisions of
this Article XII will survive the Closing or any termination of this Agreement.


ARTICLE XIII
REMEDIES


        Section 13.1    Default by Seller.    In the event the Closing and the
transactions contemplated hereby do not occur as herein provided by reason of
any default of Seller, Purchaser may, as Purchaser's sole and exclusive remedy,
elect by notice to Seller within ten (10) Business Days following the Closing
Date, either of the following: (a) terminate this Agreement, in which event
Purchaser will receive from the Escrow Agent the Earnest Money Deposit, together
with all interest accrued thereon, whereupon Seller and Purchaser will have no
further rights or obligations under this Agreement, except with respect to the
Termination Surviving Obligations; or (b) seek to enforce specific performance
of Seller's obligations under this Agreement. Purchaser expressly waives its
rights to seek damages in the event the transactions hereunder do not close by
reason of Seller's default hereunder. Purchaser shall be deemed to have elected
to terminate this Agreement and receive back the Earnest Money Deposit if
Purchaser fails to advise Seller, on or before thirty (30) days following the
Closing Date or thirty (30) days following the last date to which Seller had
exercised an extension of the Closing past the Closing Date, that it intends to
file suit for specific performance against Seller in a court having jurisdiction
in the county and state in which the Property is located, and if Purchaser fails
to actually file such suit within thirty (30) days thereafter. Notwithstanding
the foregoing, nothing contained in this Section 13.1 will limit Purchaser's
remedies at law, in equity or as herein provided in pursuing remedies of a
breach by Seller of any of the Termination Surviving Obligations.

        Section 13.2    Default by Purchaser.    In the event the Closing and
the consummation of the transactions contemplated herein do not occur as
provided herein by reason of any default of Purchaser, Purchaser and Seller
agree it would be impractical and extremely difficult to fix the damages which
Seller may suffer. Purchaser and Seller hereby agree that (a) an amount equal to
the Earnest Money Deposit (together with interest accrued thereon) is a
reasonable estimate of the total net detriment Seller would suffer in the event
Purchaser defaults and fails to complete the purchase of the Property, and
(b) such amount will be the full, agreed and liquidated damages for Purchaser's
default and failure to complete the purchase of the Property, and will be
Seller's sole and exclusive remedy

26

--------------------------------------------------------------------------------


(whether at law or in equity) for any default of Purchaser resulting in the
failure of consummation of the Closing, whereupon this Agreement will terminate
and Seller and Purchaser will have no further rights or obligations hereunder,
except with respect to the Termination Surviving Obligations. The payment of
such amount as liquidated damages is not intended as a forfeiture or penalty but
is intended to constitute liquidated damages to Seller. Notwithstanding the
foregoing, nothing contained herein will limit Seller's remedies at law, in
equity or as herein provided in the event of a breach by Purchaser of any of the
Termination Surviving Obligations.


ARTICLE XIV
NOTICES


        Section 14.1    Notices.    

        (a)  All notices or other communications required or permitted hereunder
shall be in writing, and shall be given by hand delivery (with proof of
delivery), by any nationally recognized overnight delivery service (with proof
of delivery), or by facsimile transmission (provided that such facsimile is
confirmed by the sender by expedited delivery service in the manner previously
described), sent to the intended addressee at the address set forth below, or to
such other address or to the attention of such other person as the addressee
will have designated by written notice sent in accordance herewith. Unless
changed in accordance with the preceding sentence, the addresses for notices
given pursuant to this Agreement will be as follows:

If to Purchaser:   Summit Commercial Properties, Inc.
1970 East Grand Avenue, Suite 300
El Segundo, California 90245
Attention:  Real Estate Notices
                    (Ken White/Larry Matsui)
Fax No. (310) 648-7251
Telephone No. (310) 648-7500
with a copy to:
 
Pircher Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Attention: Real Estate Notices (GML)
Fax No. (310) 201-8922
Telephone No. (310) 201-8900
If Seller:
 
Mack-Cali Realty 9060, L.L.C.
c/o Mack-Cali Realty Corporation
11 Commerce Drive
Cranford, New Jersey 07016
 
 
with separate notices to the attention of:
 
 
Mr. Mitchell E. Hersh
Fax No. (908) 272-6755
Telephone No. (908) 272-8000
 
 
and
 
 
Roger W. Thomas, Esq.
Executive Vice President and General Counsel
Fax No. (908) 497-0485
Telephone No. (908) 272-2612
 
 
 

27

--------------------------------------------------------------------------------


With a copy to:
 
Pryor Cashman Sherman & Flynn LLP
410 Park Avenue
New York, New York 10022
Attention: Wayne Heicklen, Esq.
Fax No. (212) 326-0806
Telephone No. (212) 326-0854
If to Escrow Agent:
 
Lawyer's Title Insurance Corporation
655 Third Avenue
New York, New York 10017
Attention: Debra Sollitto
Fax No. (212) 949-2438
Telephone No. (212) 949-0100

        (b)  Notices given by (i) overnight morning delivery service as
aforesaid shall be deemed received and effective on the first Business Day
following such dispatch and (ii) facsimile transmission as aforesaid shall be
deemed given at the time and on the date of machine transmittal provided same is
sent prior to 4:00 p.m. on a Business Day (if sent later, then notice shall be
deemed given on the next Business Day). Notices may be given by counsel for the
parties described above, and such notices shall be deemed given by said party,
for all purposes hereunder.


ARTICLE XV
ASSIGNMENT AND BINDING EFFECT


        Section 15.1    Assignment: Binding Effect.    Seller shall not have the
right to assign this Agreement, or to designate another party to be the grantor,
transferor or assignor of the Deed, as the case may be, or to assign any of the
other Closing documents (except as otherwise permitted under Section 10.7),
without the prior written consent of Purchaser to be given or withheld in
Purchaser's sole discretion, except that Seller may assign this Agreement to an
entity which is owned or controlled by Mack-Cali Realty Corporation or Mack-Cali
Realty, L.P. Purchaser shall not have the right to assign this Agreement, or to
designate another party to be the grantee, transferee or assignee of the Deed,
as the case may be, or to assign any of the other Closing documents (except as
otherwise permitted under Section 10.7), without the prior written consent of
Seller to be given or withheld in Seller's sole discretion, except that
Purchaser may assign this Agreement, or designate another party to be the
grantee, transferee or assignee, as the case may be, to an entity in which one
or more principals of Purchaser and/or its parent company, Highridge
Partners, Inc., directly or indirectly are investors and exercise day-to-day
management responsibility. No such assignment or designation shall be binding on
Seller or effective unless and until Seller shall receive a fully executed
assignment and assumption agreement, between Purchaser and its assignee, whereby
among other things, such assignee assumes all of the obligations and liabilities
of Purchaser hereunder. No such assignment and assumption shall relieve the
originally named Purchaser of any of the obligations and liabilities of
Purchaser hereunder.


ARTICLE XVI
BROKERAGE


        Section 16.1    Brokers.    Purchaser and Seller represent that they
have not dealt with any brokers, finders or salesmen, in connection with this
transaction, and agree to indemnify, defend and hold each other harmless from
and against any and all loss, cost, damage, liability or expense, including
reasonable attorneys' fees, which either party may sustain, incur or be exposed
to by reason of any claim for fees or commissions made through the other party.
The provisions of this Article XVI will survive any Closing or termination of
this Agreement.

28

--------------------------------------------------------------------------------


ARTICLE XVII
ESCROW AGENT


        Section 17.1.    Investment and Use of Funds.    The Escrow Agent shall
invest the Initial Earnest Money Deposit and Additional Earnest Money Deposit in
a government insured interest-bearing account satisfactory to Purchaser at an
institution having assets of not less than $125,000,000, shall not commingle the
Earnest Money Deposit with any funds of the Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
If the Closing under this Agreement occurs, the Escrow Agent shall deliver the
Earnest Money Deposit to, or upon the instructions of, Seller on the Closing
Date. Provided such supplemental escrow instructions are not in conflict with
this Agreement as it may be amended in writing from time to time, Seller and
Purchaser agree to execute such supplemental escrow instructions as may be
appropriate to enable Escrow Agent to comply with the terms of this Agreement.

        Section 17.2    Other Terminations.    Upon a termination of this
Agreement for reasons other than a termination by Purchaser pursuant to
Section 5.3 above, either party to this Agreement (the "Terminating Party") may
give written notice to the Escrow Agent and the other party (the
"Non-Terminating Party") of such termination and the reason for such
termination. Such request shall also constitute a request for the release of the
Earnest Money Deposit to the Terminating Party. The Non-Terminating Party shall
then have five (5) Business Days in which to object in writing to the release of
the Earnest Money Deposit to the Terminating Party. If the Non-Terminating Party
provides such an objection, then the Escrow Agent shall retain the Earnest Money
Deposit until it receives written instructions executed by both Seller and
Purchaser as to the disposition and disbursement of the Earnest Money Deposit,
or until ordered by final court order, decree or judgment, which is not subject
to appeal, to deliver the Earnest Money Deposit to a particular party, in which
event the Earnest Money Deposit shall be delivered in accordance with such
notice, instruction, order, decree or judgment.

        Section 17.3    Interpleader.    Except as provided in Section 17.2
above, Seller and Purchaser mutually agree that in the event of any controversy
regarding the Earnest Money Deposit, unless mutual written instructions are
received by the Escrow Agent directing the Earnest Money Deposit's disposition,
the Escrow Agent shall not take any action, but instead shall await the
disposition of any proceeding relating to the Earnest Money Deposit or, at the
Escrow Agent's option, the Escrow Agent may interplead all parties and deposit
the Earnest Money Deposit with a court of competent jurisdiction in which event
the Escrow Agent may recover all of its court costs and reasonable attorneys'
fees. Seller or Purchaser, whichever loses in any such interpleader action,
shall be solely obligated to pay such costs and fees of the Escrow Agent, as
well as the reasonable attorneys' fees of the prevailing party in accordance
with the other provisions of this Agreement.

        Section 17.4    Liability of Escrow Agent.    The parties acknowledge
that the Escrow Agent is acting solely as a stakeholder at their request and for
their convenience, that the Escrow Agent shall not be deemed to be the agent of
either of the parties, and that the Escrow Agent shall not be liable to either
of the parties for any action or omission on its part taken or made in good
faith, and not in disregard of this Agreement, but shall be liable for its
negligent acts and for any loss, cost or expense incurred by Seller or Purchaser
resulting from the Escrow Agent's mistake of law respecting the Escrow Agent's
scope or nature of its duties. Seller and Purchaser shall jointly and severally
indemnify and hold the Escrow Agent harmless from and against all costs, claims
and expenses, including reasonable attorneys' fees, incurred in connection with
the performance of the Escrow Agent's duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.

29

--------------------------------------------------------------------------------


        Section 17.5    Escrow Fee.    Except as expressly provided herein to
the contrary, the escrow fee, if any, charged by the Escrow Agent for holding
the Earnest Money Deposit or conducting the Closing shall be shared equally by
Seller and Purchaser.


ARTICLE XVIII
MISCELLANEOUS


        Section 18.1    Waivers.    No waiver of any breach of any covenant or
provisions contained herein will be deemed a waiver of any preceding or
succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

        Section 18.2    Recovery of Certain Fees.    In the event a party hereto
files any action or suit against another party hereto by reason of any breach of
any of the covenants, agreements or provisions contained in this Agreement, then
in that event the prevailing party will be entitled to have and recover the
reasonable, actual costs and expenses the prevailing party has incurred therein
from the other party including all reasonable attorneys' fees and costs
resulting therefrom. In the event that one party hereto has not prevailed
entirely in any such suit or action, only the party which has prevailed to a
greater extent (as determined by the court, agency or other authority before
which such suit, action or proceeding is commenced) shall be entitled to so
recover, its reasonable actual costs and expenses but such prevailing party
shall only be entitled to recover that portion of such costs and expenses which
is in proportion to the relative degree to which such party prevailed in such
suit or action (as determined by the court, agency or other authority before
which such suit, action or proceeding is commenced). For purposes of this
Agreement, the term "attorneys' fees" or "attorneys' fees and costs" shall mean
the fees and expenses of counsel to the parties hereto, which may include
printing, photostating, duplicating and other expenses, air freight charges, and
fees billed for law clerks, paralegals and other persons not admitted to the bar
but performing services under the supervision of an attorney, and the costs and
fees incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

        Section 18.3    Construction.    Headings at the beginning of each
article and section are solely for the convenience of the parties and are not a
part of this Agreement. Whenever required by the context of this Agreement, the
singular will include the plural and the masculine will include the feminine and
vice versa. This Agreement will not be construed as if it had been prepared by
one of the parties, but rather as if both parties had prepared the same. All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement. In the event the date
on which Purchaser or Seller is required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.

        Section 18.4    Counterparts.    This Agreement may be executed in
multiple counterparts, each of which, when assembled to include an original
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed original. All such fully executed original
counterparts will collectively constitute a single agreement.

        Section 18.5    Severability.    If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any rule of law
or public policy, all of the other conditions and provisions of this Agreement
will nevertheless remain in full force and effect, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
adverse manner to either party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto will negotiate in good faith to modify this Agreement so as to

30

--------------------------------------------------------------------------------


reflect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

        Section 18.6    Entire Agreement.    This Agreement is the final
expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof, and supersedes all prior understandings
with respect thereto. This Agreement may not be modified, changed, supplemented
or terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.

        Section 18.7    Governing Law.    THIS AGREEMENT WILL BE CONSTRUED,
PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE
PROPERTY IS LOCATED. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE IN WHICH THE
PROPERTY IS LOCATED IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT
SITTING IN THE STATE IN WHICH THE PROPERTY IS LOCATED.

        Section 18.8    No Recording.    The parties hereto agree that neither
this Agreement nor any affidavit or memorandum concerning it will be recorded
and any recording of this Agreement or any such affidavit or memorandum by
Purchaser will be deemed a default by Purchaser hereunder.

        Section 18.9    Further Actions.    The parties agree to execute such
instructions to the Title Company and such other instruments and to do such
further acts as may be reasonably necessary to carry out the provisions of this
Agreement.

        Section 18.10    Exhibits.    The following sets forth a list of
Exhibits to the Agreement:

Exhibit A— Assignment Exhibit B— Assignment of Leases Exhibit C— Bill of Sale
Exhibit D— Legal Description of the Real Property Exhibit E— Service Contracts
Exhibit F— Rent Roll Exhibit G— Permitted Exceptions Exhibit H— Tenant Estoppel
Certificate Exhibit I— Suits and Proceedings Exhibit J— Certificate as to
Foreign Status Exhibit K— Tenant Notice Letter Exhibit L— Tenant Improvements
and Leasing Commissions

        Section 18.11    No Partnership.    Notwithstanding anything to the
contrary contained herein, this Agreement shall not be deemed or construed to
make the parties hereto partners or joint venturers, it being the intention of
the parties to merely create the relationship of Seller and Purchaser with
respect to the Property to be conveyed as contemplated hereby.

        Section 18.12    Limitations on Benefits.    It is the explicit
intention of Purchaser and Seller that no person or entity other than Purchaser
and Seller and their permitted successors and assigns is or shall be entitled to
bring any action to enforce any provision of this Agreement against any of the
parties hereto, and the covenants, undertakings and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
Purchaser and Seller or their respective successors and assigns as permitted
hereunder. Nothing contained in this Agreement shall under any circumstances

31

--------------------------------------------------------------------------------


whatsoever be deemed or construed, or be interpreted, as making any third party
(including, without limitation, Broker) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Seller expressly reject any such intent, construction or
interpretation of this Agreement.

        Section 18.13    Discharge of Obligations.    The acceptance of the Deed
by Purchaser shall be deemed to be full performance and discharge of each and
every representation and warranty made by Seller herein and every agreement and
obligation on the part of the Seller to be performed hereunder, except those
which are specifically stated herein to survive the Closing.

        Section 18.14    Cross Default/Termination.    A default under this
Agreement by a party shall be deemed a default under each Portfolio Sale and
Purchase Agreement and the non-defaulting party shall have such rights, remedies
and elections as provided herein and therein. If this Agreement shall be
terminated by either party hereto pursuant to the provisions hereof, it shall be
deemed to be a termination of each Portfolio Sale and Purchase Agreement.

[Remainder of this page intentionally left blank]

32

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

Date Executed:       SELLER:
 
 
 
 
MACK-CALI REALTY 9060, L.L.C.         By: Mack-Cali Realty, L.P.
by: Mack-Cali Realty Corporation


 
 
 
 
 
 
  July 2, 2002   By: /s/ Roger W. Thomas

--------------------------------------------------------------------------------

        Name: Roger W. Thomas

--------------------------------------------------------------------------------

        Title: Executive Vice President & General Counsel

--------------------------------------------------------------------------------




 
 
 
 
 
 
          PURCHASER:
 
 
 
 
SUMMIT COMMERCIAL PROPERTIES, INC.


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

  , 2002   By: /s/ Larry M. Matsui

--------------------------------------------------------------------------------

        Name: Larry M. Matsui

--------------------------------------------------------------------------------

        Title: Executive Vice President/CFO

--------------------------------------------------------------------------------




 
 
 
 
 
 
          As to Article XVII only:
ESCROW AGENT:


 
 
 
 
 
 
          LAWYERS TITLE INSURANCE CORPORATION


 
 
 
 
 
 
  July 3, 2002   By: /s/ Asher Fried

--------------------------------------------------------------------------------

        Name: Asher Fried

--------------------------------------------------------------------------------

        Title: VP

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22



AGREEMENT OF SALE AND PURCHASE
ARTICLE I DEFINITIONS
ARTICLE II AGREEMENT OF PURCHASE AND SALE
ARTICLE III CONSIDERATION
ARTICLE IV EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
ARTICLE V INSPECTION OF PROPERTY
ARTICLE VI TITLE AND SURVEY MATTERS
ARTICLE VII INTERIM OPERATING COVENANTS, ESTOPPELS
ARTICLE VIII REPRESENTATIONS AND WARRANTIES
ARTICLE IX CONDITIONS PRECEDENT TO CLOSING
ARTICLE X CLOSING
ARTICLE XI CONDEMNATION AND CASUALTY
ARTICLE XII CONFIDENTIALITY
ARTICLE XIII REMEDIES
ARTICLE XIV NOTICES
ARTICLE XV ASSIGNMENT AND BINDING EFFECT
ARTICLE XVI BROKERAGE
ARTICLE XVII ESCROW AGENT
ARTICLE XVIII MISCELLANEOUS
